MacIntyre, J.
1. “This court has no jurisdiction of a case, civil or criminal, unless the bill of exceptions is filed in the office of the clerk of the superior court within fifteen days after its certification by the trial judge. Civil Code (1910), § 6167. A delinquency in this respect, being jurisdictional, can not be waived.” Johnson v. Atlanta, 9 Ga. App. 302, King v. State, 169 Ga. 15 (2).
2. It appearing from the record in this case that the bill of exceptions was not filed in the office of the clerk of the superior court within fifteen days from the date of the certificate of the trial judge, this court is without jurisdiction.

Writ of error dismissed.


Broyles, C. J., and Guerry, J., concur.